Citation Nr: 1631110	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  16-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for stroke residuals secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1961 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's June 2016 Appellant's Brief, the Veteran's representative stated that "where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet.App. 629,
632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992)."  The Veteran's representative also pointed out that the Veteran's last VA examination was in September 2011.  Although the Veteran's representative did not clearly articulate that the Veteran's stroke residuals have worsened, he seems to imply a worsening of the condition.  

Furthermore, in the Veteran's November 2015 VA-Form 9, the Veteran stated that "the residuals of my stroke are more severe than the minimum rating.  I continue to suffer with memory loss, diminished cognitive skills, an inability to gain and or maintain gainful employment, balance and stability problems, and an impairment of motor skills.  My stroke and its residuals have definitely decreased the quality of my life, and should be rated at a higher rate commensurate with the degree of disability I now have."  Thus, in order to afford the Veteran every opportunity and because the Veteran's last VA examination was nearly five years ago in September 2011, a remand for an appropriate VA examination to assess the current severity of his service-connected stroke residuals is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After any additional records are associated with the claims file, arrange for the Veteran to undergo a VA neurological examination by a clinician with the requisite expertise to determine the severity of his stroke residuals.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
Specifically, the examiner should identify the nerves that were affected by the Veteran's stroke, and indicate the severity of disability associated with the involved nerves. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




